UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-02021 DWS Securities Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:5/31 Date of reporting period:2/29/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofFebruary 29, 2012(Unaudited) DWS Clean Technology Fund Shares Value ($) Common Stocks 95.8% Australia 0.7% Linc Energy Ltd.*(Cost $134,719) Austria 1.8% Andritz AG Verbund AG (Cost $465,386) Belgium 0.5% Barco NV(Cost $89,470) Bermuda 1.1% Energy XXI (Bermuda) Ltd.* Marvell Technology Group Ltd.* (Cost $228,221) Canada 0.7% Viterra, Inc.(Cost $130,682) China 0.4% Hollysys Automation Technologies Ltd.* (a) (b) (Cost $73,955) France 0.6% Saft Groupe SA(Cost $173,370) Germany 4.9% Bilfinger Berger SE Salzgitter AG (Cost $860,659) Hong Kong 4.1% China Everbright International Ltd. Guangdong Investment Ltd. (Cost $855,096) Italy 0.4% Prysmian SpA(Cost $92,200) Japan 12.6% FANUC Corp. Kawasaki Heavy Industries Ltd. Komatsu Ltd. Nidec Corp. Nissan Motor Co., Ltd. Toray Industries, Inc. (Cost $2,510,187) Korea 5.1% LG Chem Ltd. Samsung Electronics Co., Ltd. Sung Kwang Bend Co., Ltd. TK Corp. (Cost $937,462) Netherlands 5.9% Imtech NV Koninklijke Boskalis Westminster NV Nutreco NV (Cost $1,008,190) Portugal 2.2% Galp Energia, SGPS, SA "B"(Cost $472,825) Spain 2.9% Abengoa SA Ebro Foods SA EDP Renovaveis SA* Grupo Empresarial Ence SA (Cost $668,199) Sweden 1.6% Billerud JM AB (Cost $324,255) Switzerland 8.6% ABB Ltd. (Registered)* Sulzer AG (Registered) (Cost $1,680,701) Taiwan 0.6% Taiwan Surface Mounting Technology Co., Ltd.(Cost $115,309) United Kingdom 6.0% BG Group PLC(Cost $1,175,546) United States 35.1% AES Corp.* Anadarko Petroleum Corp. Aqua America, Inc. Calpine Corp.* Cummins, Inc. Danaher Corp. (a) Dover Corp. EQT Corp. Flowserve Corp. General Mills, Inc. General Motors Co.* Pentair, Inc. Power Integrations, Inc. Quanta Services, Inc.* Rubicon Technology, Inc.* Sims Metal Management Ltd. (c) The Mosaic Co. Thermo Fisher Scientific, Inc.* UGI Corp. (Cost $7,071,615) Total Common Stocks (Cost $19,068,047) Securities Lending Collateral 5.3% Daily Asset Fund Institutional, 0.26% (d) (e) (Cost $1,107,820) Cash Equivalents 4.5% Central Cash Management Fund, 0.1% (d) (Cost $950,564) % of Net Assets Value ($) Total Investment Portfolio (Cost $21,126,431) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $22,093,040.At February 29, 2012, net unrealized appreciation for all securities based on tax cost was $174,715.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $1,494,313 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $1,319,598. (a) All or a portion of these securities were on loan.The value of all securities loaned at February 29, 2012 amounted to $1,067,372, which is 5.1% of net assets. (b) Listed on the NASDAQ Stock Market, Inc. (c) Listed on the Australian Securities Exchange. (d) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (e) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. At February 29, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) Hang Seng Index HKD 3/29/2012 6 S&P 500 E-Mini Index USD 3/16/2012 2 Total unrealized appreciation Currency Abbreviations HKD Hong Kong Dollar USD United States Dollar At February 29, 2012 the DWS Clean Technology Fund had the following sector diversification: Sector Diversification Market Value ($) As a % of Common Stocks Industrials 47.8 % Utilities 13.9 % Energy 11.0 % Consumer Discretionary 7.0 % Information Technology 6.9 % Materials 6.6 % Consumer Staples 4.4 % Health Care 2.4 % Total 100.0 % Sector diversification is subject to change. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of February 29, 2012 in valuing the Fund's investments. Level 1 Level 2 Level 3 Total Assets Common Stocks Australia $
